Order, Supreme Court, New York County, entered August 31, 1976, granting defendants’ motions dismissing the action for failure to file a timely notice of issue pursuant to CPLR 3216, unanimously affirmed, without costs and without disbursements. In this medical malpractice and negligence case, there was delay by the plaintiffs in complying with various of the procedural demands upon them. Although the time to comply was extended by stipulation, there was no compliance with the 45-day notice, and when the defendants moved for dismissal for such failure, the opposition asked for an inordinate additional amount of time. Under the circumstances, there was no abuse of discretion in dismissing the action. Concur — Kupferman, J. P., Birns, Evans, Capozzoli and Lane, JJ.